DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response to Election Requirement mailed 13 January 2022, filed 23 February 2022, have been fully considered and are persuasive.  The Election/Restriction requirement of the claims has been withdrawn. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 3 February 2021 and 18 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranalletta et al. (US 2015/0272320 A1) in view of Conley et al. (US 2009/0078606 A1).

Regarding Claims 1 and 11, Ranalletta discloses a system for sterile compounding, comprising: a scale having a platen [Ranalletta: ¶ [0147]: The platform base 254 may include a scale such that an item disposed on the support platform 256 when disposed on the platform base 254 may be weighed. For example, the weight measured by the scale may be captured substantially simultaneously as the capture of a medical dose preparation image by the imaging device 80], the scale in communication with a user display for displaying an output of the scale [Ranalletta: ¶ [0102]: At least a portion of the dose metadata obtained 60 regarding the medication dose may be stored for viewing by appropriate personnel (e.g., a pharmacist). In this regard, the dose metadata may be utilized to verify 62 the prepared dose prior to the dose being dispensed from the pharmacy 12. In an embodiment, the metadata collected at the work station 40 may be made available to a pharmacist via a network. In this regard, a pharmacist tasked with verifying 62 a dose order may access the information and/or data remotely (e.g., in a location in the hospital but outside the IV room or even entirely remove from hospital premises via the network)] ; and an image capture device having a field of view for capturing at least one image of an object placed on the platen [Ranalletta: FIG. 3], the image capture device in communication with the user display for displaying the captured image [Ranalletta: ¶ [0114]: The processor 70 may also be in operative communication with a user control device 130. The user control device 130 may be operable to receive an input from a user (e.g., a pharmacy technician preparing a dose). The user control device 130 may be, for example, a foot pedal, a button, a touch screen, a mouse, a keyboard, or other user input device known in the art. A user may utilize the user control device 130 to trigger the capture of a medical dose preparation image from the video data stream 82. For example, a medication receptacle 100 may be viewed by the user by observing the display 110 displaying the video data stream 82 captured by the imaging device 80 of imaging field 86 including the medication receptacle 100. Once the image displayed on the display 110 is acceptable to the user, the user may use the user control device 130 to trigger the capture of the medical dose preparation image for storage in the memory 120 or in a remote database as described above].
Ranalletta may not explicitly disclose wherein the platen comprises a surface coating layer that resists degradation.
However, Conley discloses wherein the platen comprises a surface coating layer that resists degradation [Conley: ¶ [0028]: According to one embodiment a material of the tray insert 450 comprises a relatively light and formable clear, transparent, colored or opaque substantially rigid polyvinyl chloride film. In one embodiment the tray insert material is coated with polyvinylidene chloride having a thickness of about 0.01125 inches to ensure long term stability of the medication doses carried within the retention areas 154 of the tray insert 450. The coating protects against intrusion of water vapor and oxygen into the medication retention areas and is suitable for use with a variety of tray insert cover or lidding materials, including a peelable tray insert cover as described below.

¶ [0029]: As is known to those skilled in the art, other tray insert materials, coating materials and coating material thicknesses can be used to form the tray insert 450. For example, the tray insert 450 can be formed from styrene. Any material suitable for forming pharmaceutical-grade blister packaging can be used to form the tray insert 450].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the damage resistant coated tray of Conley with the tray of Ranalletta in order to improve durability and overall usability of the system.

Regarding Claim 2, Ranalletta in view of Conley disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Ranalletta in view of Conley discloses wherein the image capture device is positioned above the platen [Ranalletta: FIG. 3].

Regarding Claim 3, Ranalletta in view of Conley disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Ranalletta in view of Conley discloses wherein the scale includes a base portion supporting the platen and the image capture device is enclosed within a housing supported by a supporting arm connected to the base portion of the scale [Ranalletta: FIG. 3].

Regarding Claim 4, Ranalletta in view of Conley disclose(s) all the limitations of Claim 3, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Ranalletta in view of Conley discloses wherein the housing includes a barcode scanner having a sensor for detecting a barcode of an object placed on the platen [Ranalletta: ¶ [0101]: During and/or after the preparation of the dose order, the work station 40 may be used to assist in obtaining 60 dose order metadata related to the medical dose order. For example, the work station 40 may allow for recording of documentation regarding the preparation of the medical dose such as, for example, acquiring barcode scans of products, capturing medical dose preparation images of medical dose order receptacles during or after use in the preparation of the dose, or obtaining other information related to the preparation of the dose].

Regarding Claims 6 and 15, Ranalletta in view of Conley disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Ranalletta in view of Conley discloses wherein an upper surface of the platen comprises one or more recessed grooves configured to restrain liquid on the platen [Ranalletta: FIG. 3].

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranalletta in view of Conley as applied to claim 1 and 11 above, and further in view of Motadel et al. (US 2011/0236278 A1).

Regarding Claims 5 and 14, Ranalletta in view of Conley disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Ranalletta in view of Conley may not explicitly disclose wherein the surface coating layer comprises an epoxy-based composition.
However, Motadel discloses wherein the surface coating layer comprises an epoxy-based composition [Motadel: ¶ [0105]: A tray component that includes a coating layer also may have silicon, oxygen, carbon, hydrogen, an edible oil, a drying oil, melamine, a phenolic resin, a polyester resin, an epoxy resin, a terpene resin, a urea-formaldehyde rein, a styrene polymer, polyvinyl chloride, polyvinyl alcohol, polyvinyl acetate, a polyacrylate, a polyamide, hydroxypropylmethylcellulose, methocel, polyethylene glycol, an acrylic, an acrylic copolymer, polyurethane, polylactic acid, a polyhydroxybutyrate-hydroxyvalerate copolymer, a starch, soybean protein, a wax, and/or mixtures thereof].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the protected tray of Ranalletta in view of Conley with the choice of epoxy of Motadel in order to use one of many well-known materials which have a well-known property to protect surfaces in order to do so.

Claims 7, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranalletta in view of Conley as applied to claim1 and 11 above, and further in view of  Stevens et al. (US 5011020).

Regarding Claims 7 and 12, Ranalletta in view of Conley disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Ranalletta in view of Conley may not explicitly disclose wherein the surface coating layer provides a visual indicator in response to a fluid contacting the surface coating layer.
However, Stevens discloses wherein the surface coating layer provides a visual indicator in response to a fluid contacting the surface coating layer [Stevens: Col. 4, ll. 35-37: The pads 58 are preferably removable, and located one on top of another, so that a contaminated pad can be removed and placed in the waste container 22, leaving a clean pad remaining on the tray 24. It is also possible to treat the pad with a chemical reagent that will change color when contacted by a preselected cytotoxic agent. This will provide the user with a warning when a quantity of the cytotoxic agent has been spilled on the pad, so that the user will know of the need to avoid that spill and to dispose of the absorbent pad 58].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the visual warning of a spill of Stevens with the tray of Ranalletta in view of Conley in order to the user with a warning when a quantity of the cytotoxic agent has been spilled on the tray, so that the user will know of the need to avoid that spill and to dispose of the absorbent tray (see, Stevens: Col. 4, ll. 35-37).

Regarding Claims 8 and 13, Ranalletta in view of Conley and Stevens disclose(s) all the limitations of Claims 7 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Ranalletta in view of Conley and Stevens discloses wherein at least a portion of the surface coating layer changes color in response to a cytotoxic material in contact with the surface coating layer [Stevens: Col. 4, ll. 35-37].

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranalletta et al. (US 2015/0272320 A1) in view of Motadel et al. (US 2011/0236278 A1).

Regarding Claim 17, Ranalletta discloses a system for sterile compounding, comprising: a scale having a base supporting a platen [Ranalletta: ¶ [0147]], the scale in communication with a user display for displaying an output of the scale  [Ranalletta: ¶ [0102]]; and an image capture device disposed within a housing and having a field of view for capturing at least one image of an object placed on the platen  [Ranalletta: FIG. 3], the image capture device in communication with the user display for displaying the captured image  [Ranalletta: ¶ [0106]], and a plurality of recessed grooves in an upper surface of the platen for identifying a portion of a field of view of the image capture device [Ranalletta: FIG. 3], wherein the plurality of recessed grooves comprises at least one well configured to restrain liquid on the platen [Ranalletta: FIG. 3; wherein liquid may be restrained by its own surface tension in any shaped surface].
Ranalletta may not explicitly disclose wherein the platen includes a surface coating layer comprising an epoxy-based composition.
However, Motadel discloses wherein the platen includes a surface coating layer comprising an epoxy-based composition [Motadel: ¶ [0105]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the protected tray of Ranalletta with the choice of epoxy of Motadel in order to use one of many well-known materials which have a well-known property to protect surfaces in order to do so.

Regarding Claim 18, Ranalletta in view of Motadel disclose(s) all the limitations of Claim 17, and is/are analyzed as previously discussed with respect to that claim, furthermore, note the Examiner’s rejection for Claim 3. The Examiner notes the system of Claim 18 can be implemented by the system of Claim 3.

Regarding Claim 19, Ranalletta in view of Motadel disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim, furthermore, note the Examiner’s rejection for Claim 4. The Examiner notes the system of Claim 19 can be implemented by the system of Claim 4.

Allowable Subject Matter
Claims 9-10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The following is an examiner’s statement of reasons for allowance: While single use identifiers have been disclosed in the prior art, the individual identifier based on a use duration of the platen has not been found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482